REVISED ATTACHMENT 1 To Revised Schedule A of the Investment Management Agreement, dated April 27, 2001, by and between USAllianz Advisers,LLC (now Allianz Investment Management LLC) and USAllianz Variable Insurance Products Trust (now Allianz Variable Insurance Products Trust). Fees payable to the Manager pursuant to Revised Schedule A to the Investment Management Agreement shall be calculated at the following annual rates until such time as this Attachment 1 is further revised. Fund Rate (Average Net Assets in Millions (M) for Funds with Breakpoints) All Assets AZL BlackRock Capital Appreciation Fund 0.70% All Assets AZL Dreyfus Research Growth Fund 0.70% First $100M Next $100M Thereafter AZL Invesco Equity and Income Fund 0.70%0.675% 0.65% First $100M Thereafter AZL Invesco Growth and Income Fund 0.675% 0.65% All Assets AZL Invesco International Equity Fund 0.85% All Assets AZL JPMorgan International Opportunities Fund 0.85% First $100M Thereafter AZL JPMorgan U.S. Equity Fund 0.75% 0.70% First $100M Thereafter AZL MFS Investors Trust Fund 0.75% 0.70% First $100M Next $400M Thereafter AZL MFS Value Fund 0.75%0.70% 0.65% All Assets AZL Schroder Emerging Markets Equity Fund 1.08% All Assets AZL T. Rowe Price Capital Appreciation Fund 0.70% All Assets AZL Wells Fargo Large Cap GrowthFund 0.70% Acknowledged: Allianz Variable Insurance Products TrustAllianz Investment Management LLC By:/s/ Michael J. TanskiBy:/s/ Brian J. Muench Name:Michael J. TanskiName:Brian J. Muench Title:Vice President, OperationsTitle: President
